DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on March 23, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-11 disclose a “leg-arm-paddle composite” underwater robot.  It is unclear to the examiner what the applicant is claiming as a “leg-arm-paddle composite”.  Said underwater robot is further claimed by the applicant to have first and second robot 
Claim 4 recites the limitation "the second robot ram" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the first robot ram" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clapham (US 6,928,947) in view of Jun et al. (US 9,849,954).
Clapham discloses a remotely controlled submersible vehicle, as shown in Figures 1-8, that is comprised of a frame, defined as Parts #3 and 5, an operating mechanism that is further comprised of first and second robot arms, each defined as 
The use of a pair of propellers, each defined as Part #28, instead of a single propeller would be considered by one of ordinary skill in the art to be an obvious multiplication of parts for the purpose of providing said submersible vehicle with additional directional control and propulsion thrust.
Clapham, as set forth above, discloses all of the features claimed except for the use of a traveling mechanism having a plurality of legs with feet and drivers.
Jun et al. discloses an underwater robot system, as shown in Figures 1-6, that is comprised of a body frame, defined as Part #110, with a receiving portion for a plurality of traveling mechanisms, each defined as Part #130, each having first and second legs with first and second feet, drivers for said legs and feet, and rotational bases for said first and second legs, as shown in Figure 6.
.

Allowable Subject Matter
Claims 3, 6-8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


April 12, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617